                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

LAROY JAMES TINDLE, #2144689,                    §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §         Case No. 6:19-CV-95-JDK-JDL
                                                 §
NANCY EDENS, et al.,                             §
                                                 §
       Defendants.                               §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636. On May 23, 2019, Defendants Blair, Page, and Dr. Shrode filed a motion to dismiss.

Docket No. 10. Plaintiff filed a response on June 17, 2019. Docket No. 15. On January 21, 2020,

the Magistrate Judge issued a Report and Recommendation (Docket No. 28), recommending

that the motion to dismiss be granted as to Blair and Page in their entirety, and as to the claims

for monetary damages against Dr. Shrode in his official capacity.               The Report and

Recommendation also recommended dismissal of the claims against Defendants Edens and Cox

under 28 U.S.C. §1915A as frivolous and for failure to state a claim upon which relief may

be granted. Plaintiff timely filed objections. Docket No. 32.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation.

28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute,

28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen days).
         Having conducted such de novo review here, the Court concludes that the Report is

correct and that the objections are without merit. The Court therefore adopts the Report and

Recommendation of the United States Magistrate Judge (Docket No. 28) as the findings of this

Court.

         Accordingly, it is hereby ORDERED that the Report of the Magistrate Judge

is ADOPTED as the opinion of the court. It is further ORDERED that Defendants’ motion to

dismiss (Docket No. 10) is GRANTED as to Defendants Latina Blair and Karen Page. The

claims against these Defendants are DISMISSED WITH PREJUDICE. It is further

         ORDERED that the motion to dismiss is GRANTED as to Defendant Dr. Shrode as to

any claim against him for monetary damages in his official capacity.             These claims are

DISMISSED WITH PREJUDICE. The motion to dismiss as to Dr. Shrode is DENIED in all

other respects. Dr. Shrode has already filed his answer to the lawsuit. It is further

         ORDERED that Plaintiff’s claims against Defendants Nancy Edens and Rebecca

Cox are DISMISSED WITHOUT PREJUDICE as frivolous and for failure to state a claim

upon which relief may be granted. It is further

         ORDERED that Plaintiff’s motions for default judgment (Docket Nos. 22; 24) are

DENIED because no Defendant is in default. Finally, it is

         ORDERED that Plaintiff’s motion for a temporary restraining order or preliminary

injunction (Docket No. 23) is STRICKEN from the docket because the motion was not signed

by Plaintiff, but by another inmate, in contravention of Federal Rule of Civil Procedure 11.

         So ORDERED and SIGNED this 27th day of February, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
